HENRIOD, Justice
(dissenting and concurring in part) :
I dissent, although I concur in that part of the main opinion refusing to grant the writ, and I concur in the dissenting opinion of Mr. Justice Callister with respect to the statutes controlling here. I think the case should be remanded for compliance with those statutes. This case is not one so much ado about jurisdiction, but one as to where the sentence should be served. The ordinance covering the offense is not under attack. The young man was guilty of drunk driving, and punishable for that offense. Had he killed someone he would have landed in prison. In a recent case we held that a 13-year-old minibike rider was responsible in a civil personal injury case as an adult,1 and I have difficulty in distinguishing any different public policy by putting a 16(4-year-old drunken driver in a foster home, but a 19-year-old drunken driver in the county jail. Under the particular facts of this case I am in favor of upholding the Roy City Court’s sentence to be served in the Weber County Jail. Fur*221thermore, I think this action by petition for writ of habeas corpus is in apropos and should have been pursued by a regular appeal, since I cannot see where the defendant has been illegally held.
The main opinion does not solve much since, under its provisions, the case would he returned to the trial court under highly confused circumstances, where the trial court ordered the sheriff to accept the prisoner and execute the sentence, but to do whatever the Juvenile Court orders him to do where the Juvenile Court has shown no interest in the case yet, and may or may not order something or nothing, today, tomorrow, next week or never.
This case is about as confusing as Dimitt v. City Court of Salt Lake City. It is high time that the legislature coordinate the functions of the courts as they apply to juveniles, and eliminate the overlapping inconsistencies between the juvenile court and general legislation, since it is becoming increasingly more nearly impossible to reconcile the duplications that have complicated treatment of juveniles by two or three different and independent socio-judicial approaches to the same problem.

. Stevens v. Salt Lake County, 25 Utah 2d 168, 478 P.2d 496, 1970.